DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claims 1-5, 8-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over either applicant’s acknowledged state of the art (hereafter, AK) or Sol 2013/001937 each in view of Brady 2006/0246302 alone or further in view of Hartig 2007/0231553. As to claim 1, the primary references each disclose a protected substrate including a first temporary protective sheet positioned over at least a first portion of the surface of the substrate and a second temporary protective sheet positioned over at least a second portion the surface, wherein an overlapping portion of the second temporary protective sheet overlaps an overlapping portion of the first temporary protective sheet at an overlap inherently forming a gap between the second temporary protective sheet and a portion of the surface; see [0003] and [0004] of AK, and Fig. 7 of Sol.  However, the primary references do not teach having a temporary protective layer positioned between the second temporary protective sheet and the portion of the . 
As to claim 2, any of the layers disclosed in the references is removable by these techniques.
As to claim 3, all the references disclose the use of glass substrates.
As to claims 4 and 5, Sol discloses this feature in Fig. 7. It is also well-known in the glass art to add a low-E coating to glass sheets, and it would have been obvious to one of ordinary skill in the art to add such a layer in AK to provide the glass with specific properties depending on end use requirements. 
As to claim 8, it is logical and therefore obvious to one of ordinary skill in the art to select materials for the temporary protective sheets that do not peel the majority of the temporary protective layer from the substrate in order to have some protection even after removal of the protective sheets layer.
As to claim 9, it would have been obvious to one of ordinary skill in the art to select a material for the temporary protective layer in the primary references that has the claimed melting point depending on subsequent removal techniques that may require a high temperature. 

As to claims 21-23, Brady discloses the claimed materials in [0033].  It would have been obvious to one of ordinary skill in the art to use any well-known wax material as the temporary protective layer in the primary references since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 24, the waxy materials disclosed in Brady are inherently hydrophobic materials.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783